The only insistence of error is the refusal of the trial court to give the general charge for defendant. The facts and circumstances surrounding the finding of the whisky were sufficient to warrant the verdict returned by the jury, and meets the requirements of the rule as laid down in Cannon v. State, 17 Ala. App. 82, 81 So. 860. Upon reading the entire record in this case, we have no doubt that the defendant has had a fair trial, and that the verdict returned was justified by the evidence. There is no error in the record, and the judgment is affirmed.
Affirmed.